DETAILED CORRESPONDENCE
Status of the Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 3, 2021 has been entered.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 4, 6, 7, and 8 are pending in the application.
Applicant’s amendment to the claims, filed on February 3, 2021, is acknowledged. This listing of the claims replaces all prior versions and listings of the claims. 
Applicant’s remarks, filed on February 3, 2021 in response to the final rejection mailed on October 8, 2020 have been fully considered.
  
Priority
This application is a continuation-in-part of international application no. PCT/KR2018/003769, filed on March 30, 2018, which claims foreign priority under 35 U.S.C. 119(a)-(d) to Korean application nos. 10-2017-0042166, 10-2017-0111494, and 10-2017-0158766, filed on March 31, 2017, August 31, 2017, and November 24, 2017, respectively. A certified copy of each of the foreign priority documents has been filed in 
The applicant’s instant remarks regarding priority and effective filing dates of the amended claims are acknowledged. The following statements are provided in view of the applicant’s remarks and a review of the priority applications.
Regarding claim 1, the amino acid sequence of SEQ ID NO: 3 of this application was first disclosed in foreign priority application no. 10-2017-0111494 and the amino acid sequence of SEQ ID NO: 5 of this application was first disclosed in foreign priority application no. 10-2017-0158766. Since a claim can have only one effective filing date, the effective filing date of claim 1 is November 24, 2017. 
Regarding claim 4, although the limitations of “derived from Anaerolineae sp., or the genus of Dictyoglomus, or a variant thereof” appear to have been disclosed in the foreign priority application 10-2017-0042166, given that claim 4 depends from claim 1 and thus incorporates the limitations of claim 1, the effective filing date of claim 4 is November 24, 2017.
Regarding claim 6, the limitations of claim 6 of this application were first disclosed in foreign priority application no. 10-2017-0158766 and the effective filing date for claim 6 is November 24, 2017.
Regarding claims 7 and 8, the amino acid sequences of SEQ ID NO: 7, 9, and 11 and the limitations of claim 8 were first disclosed in the international application no. PCT/KR2018/003769. Accordingly, claims 7 and 8 have an effective filing date of March 30, 2018. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 5, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. (US 2016/0186162 A1; cited on Form PTO-892 mailed on April 16, 2020; hereafter “Oh”) in view of Wichelecki et al. (WO 2017/059278 A1; cited on Form PTO-892 mailed on April 16, 2020; hereafter “Wichelecki”).
As amended, claims 1, 4, and 6 are drawn to a method of producing tagatose, consisting essentially of converting fructose into tagatose by contacting an enzyme consisting of the amino acid sequence of SEQ ID NO: 3 or 5, a microorganism expressing the enzyme, or a culture of the microorganism, wherein the enzyme uses fructose as a substrate. 
The reference of Oh discloses a method for producing tagatose from fructose using a combination of hexokinase, an enzyme that epimerizes fructose-6-phosphate to 

    PNG
    media_image1.png
    154
    988
    media_image1.png
    Greyscale

Oh discloses fructose 1,6-bisphosphate aldolase as the enzyme that epimerizes fructose-6-phosphate to tagatose-6-phosphate (paragraph [0043]), however, Oh acknowledges that any amino acid sequence can be used as long as it can convert fructose 6-phosphate into tagatose 6-phosphate (paragraph [0044]). Oh discloses the reaction conditions of pH 7.5 at 30oC for 60 minutes (paragraph [0084]).  
The differences between Oh and the claimed invention are that Oh does not disclose “an enzyme consisting of the amino acid sequence of SEQ ID NO: 3 or 5…wherein the enzyme uses fructose as a substrate” as recited in claim 1, and “wherein the enzyme is derived from Anaerolineae sp., or the genus Dictyoglomus, or a variant thereof” as recited in claim 4.
The reference of Wichelecki teaches converting fructose 6-phosphate to tagatose 6-phosphate with an epimerase (paragraph [25]; Figure 1). Wichelecki teaches the epimerase is fructose 6-phosphate epimerase and comprises the amino acid sequence of SEQ ID NO: 11 (paragraphs [25] and [26]), which is the amino acid sequence of Dictyoglomus thermophilum fructose 6-phosphate epimerase (paragraphs [100], [105], 
Wichelecki does not teach or suggest the fructose 6-phosphate epimerase comprising the amino acid sequence of SEQ ID NO: 11 uses fructose as a substrate as recited in claim 1 of this application. However, according to MPEP 2112.01.I, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Thus, since the amino acid sequence of SEQ ID NO: 11 of Wichelecki is identical to SEQ ID NO: 5 of this application, it is presumed that the fructose 6-phosphate epimerase comprising the amino acid sequence of SEQ ID NO: 11 of Wichelecki uses fructose as a substrate.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Oh and Wichelecki to use the Dictyoglomus thermophilum fructose 6-phosphate epimerase of Wichelecki to convert fructose 6-phosphate to tagatose 6-phosphate in the method of Oh, which would have necessarily contacted fructose with the Dictyoglomus thermophilum fructose 6-phosphate epimerase of Wichelecki. One would have been motivated to and would have had a reasonable expectation of success to do this because Oh discloses a method for converting fructose to tagatose using a combination of a hexokinase, an aldolase, and a phytase, Oh discloses the enzyme that epimerizes fructose-6-phosphate to tagatose-6-phosphate is not limited to an aldolase and can be any enzyme that converts fructose 6-phosphate into tagatose 6-phosphate, and Wichelecki teaches Dictyoglomus thermophilum fructose 6-phosphate epimerase for converting fructose 6-phosphate into tagatose 6-phosphate. Therefore, the method of claims 1, 4, . 

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Oh (supra) in view of Wichelecki (supra) as applied to claims 1, 4, and 6 above, and further in view of UniProt Accession Number E8N0N6 (March 2016, 1 page; cited on Form PTO-892 mailed on October 8, 2020; hereafter “UniProt E8N0N6”).
Claims 7 and 8 are drawn to a method of producing tagatose, consisting essentially of converting fructose into tagatose by contacting an enzyme consisting of the amino acid sequence selected from the group consisting of SEQ ID Nos: 7, 9, and 11, a microorganism expressing the enzyme, or a culture of the microorganism, wherein the enzyme uses fructose as a substrate. 
The relevant teachings of Oh and Wichelecki as applied to claims 1, 4, and 6 are set forth above.
Regarding claim 7, Wichelecki further teaches converting fructose 6-phosphate to tagatose 6-phosphate with an epimerase (paragraph [25]; Figure 1), which epimerase is fructose 6-phosphate epimerase from Anaerolinea thermophile (paragraphs [80] to [84]) and has UniProt Database Accession Number E8N0N6 (paragraph [80]).
The differences between the combination of cited prior art and the claimed invention are that the combination does not teach or suggest “an enzyme consisting of the amino acid sequence selected from the group consisting of SEQ ID Nos: 7, 9, and 11…wherein the enzyme uses fructose as a substrate” as recited in claim 7, and Thermobifida or the genus of Thermoanaerobacter” as recited in claim 8.
The reference of UniProt E8N0N6 discloses the amino acid sequence of Anaerolinea thermophila fructose 6-phosphate epimerase, which sequence is identical to SEQ ID NO: 7 of this application (see Appendix B sequence alignment).   
UniProt E8N0N6 does not teach or suggest the Anaerolinea thermophila fructose 6-phosphate epimerase uses fructose as a substrate as recited in claim 7 of this application. However, according to MPEP 2112.01.I, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Thus, since the amino acid sequence of the Anaerolinea thermophila fructose 6-phosphate epimerase of UniProt E8N0N6 is identical to SEQ ID NO: 7 of this application, it is presumed that the Anaerolinea thermophila fructose 6-phosphate epimerase of UniProt E8N0N6 uses fructose as a substrate. 
Regarding claim 8, given a broadest reasonable interpretation, the recitation of “the enzyme is derived from the genus of Thermobifida or the genus of Thermoanaerobacter” is interpreted as a product-by-process limitation (MPEP 2113) and encompasses an enzyme consisting of the amino acid sequence of SEQ ID NO: 7 recombinantly produced and purified from an expression host of the genus Thermobifida or Thermoanaerobacter. There is no evidence of record that the Anaerolinea thermophila fructose 6-phosphate epimerase of UniProt E8N0N6 is different in any way from an enzyme consisting of the amino acid sequence of SEQ ID NO: 7 recombinantly produced and purified from an expression host of the genus Thermobifida or Thermoanaerobacter.
Anaerolinea thermophila fructose 6-phosphate epimerase of UniProt E8N0N6 to convert fructose 6-phosphate to tagatose 6-phosphate in the method of Oh, which would have necessarily contacted fructose with the Anaerolinea thermophila fructose 6-phosphate epimerase of UniProt E8N0N6. One would have been motivated to and would have had a reasonable expectation of success to do this because Oh discloses a method for converting fructose to tagatose using a combination of a hexokinase, an aldolase, and a phytase, Oh discloses the enzyme that epimerizes fructose-6-phosphate to tagatose-6-phosphate is not limited to an aldolase and can be any enzyme that converts fructose 6-phosphate into tagatose 6-phosphate, Wichelecki teaches Anaerolinea thermophila fructose 6-phosphate epimerase as an enzyme that converts fructose 6-phosphate into tagatose 6-phosphate, and Wichelecki cites to UniProt Database Accession Number E8N0N6 for the amino acid sequence of Anaerolinea thermophila fructose 6-phosphate epimerase. Therefore, the method of claims 7 and 8 would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 

RESPONSE TO REMARKS: The applicant argues that claim 1 is amended to recite an enzyme consisting of SEQ ID NO: 3 or 5, which uses fructose as a substrate and Oh does not teach or suggest SEQ ID NO: 3 or 5 of this application. 
The applicant’s argument is not found persuasive. There is no dispute that Oh fails to teach or suggest SEQ ID NO: 3 or 5 of this application. However, the rejection is 
The applicant further argues that claim 1 is amended to recite the transitional phrase “consisting essentially of” with respect to the active method step and does not require additional enzymes, while Oh discloses a three step method for converting fructose to tagatose and does not teach or suggest a method for directly converting fructose to tagatose using a single enzyme. 
The applicant’s argument is not found persuasive. The examiner acknowledges that the transitional phrase “consisting essentially of” occupies a middle ground between closed claims that are written in a “consisting of” format and fully open claims that are drafted in a “comprising’ format" and limits the scope of a claim to the specified materials or steps and those that do not materially affect the basic and novel characteristics of the claimed invention (MPEP 2111.03.III). In this case, there is no claim limitation that explicitly excludes additional enzymes and while the examiner has reviewed the specification for the specified materials or steps that do not materially affect the basic and novel characteristics of the claimed invention, there is no clear indication in the specification or claims of what the basic and novel characteristics actually are. Also, the explicit language of the claims is inconsistent with the interpretation of the claims as excluding additional enzymes. For example, 
The applicant further argues that SEQ ID NO: 2 of Wichelecki has an N-terminal methionine residue deleted as compared to SEQ ID NO: 7 of this application and it would not be reasonable to conclude that SEQ ID NO: 2 of Wichelecki has substantially the same activity as SEQ ID NO: 7 of the subject application without any teaching or suggestion.
The applicant’s argument is not found persuasive because the instant rejection does not rely on SEQ ID NO: 2 of Wichelecki. As stated above, Wichelecki teaches converting fructose 6-phosphate to tagatose 6-phosphate with fructose 6-phosphate epimerase from Anaerolinea thermophile having UniProt Database Accession Number E8N0N6 and the reference of UniProt E8N0N6 discloses the amino acid sequence of Anaerolinea thermophila fructose 6-phosphate epimerase, which sequence is identical to SEQ ID NO: 7 of this application.   
The applicant further argues Wichelecki does not teach or suggest SEQ ID NO: 3 or 5. 
The applicant’s argument is not found persuasive. As stated above, the reference of Wichelecki discloses the amino acid sequence of SEQ ID NO: 11 (paragraphs [25] and [26]), which is identical to SEQ ID NO: 5 of this application (see Appendix A sequence alignment). 
The applicant further argues that while the sequence of UniProt E8N0N6 is identical to SEQ ID NO: 7, UniProt E8N0N6 is annotated as a tagatose-6-phosphate kinase and there is no motivation in the combination of prior art to use the enzyme of UniProt E8N0N6 in a single-step method for converting fructose to tagatose. 
The applicant’s argument is not found persuasive. As stated above, the phrase "consisting essentially of" is interpreted as being equivalent to "comprising" and the claims are interpreted as including additional unrecited elements such as hexokinase and phytase of Oh’s method for production of tagatose.
For these reasons, it is the examiner’s position that the claimed invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4, and 6-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. 
As amended, claims 1, 4, and 6 are drawn to a method of producing tagatose, consisting essentially of converting fructose into tagatose by contacting an enzyme consisting of the amino acid sequence of SEQ ID NO: 3 or 5, a microorganism expressing the enzyme, or a culture of the microorganism, wherein the enzyme uses fructose as a substrate. 
Claims 7 and 8 are drawn to a method of producing tagatose, consisting essentially of converting fructose into tagatose by contacting an enzyme consisting of the amino acid sequence selected from the group consisting of SEQ ID Nos: 7, 9, and 11, a microorganism expressing the enzyme, or a culture of the microorganism, wherein the enzyme uses fructose as a substrate. 
Claim Interpretation: According to the specification, SEQ ID NO: 3 and SEQ ID NO: 5 are the amino acid sequences of enzymes from Anaerolinea bacterium and Dictyoglomus thermophilum, respectively. As such, the recitation of “an enzyme consisting of the amino acid sequence of SEQ ID NO: 3 or 5…wherein the enzyme uses fructose as a substrate” in claim 1 is interpreted as encompassing a naturally-occurring enzyme from Anaerolieae bacterium and Dictyoglomus thermophilum, respectively and the recitation of “a microorganism expressing the enzyme” in claim 1 is interpreted as encompassing a naturally-occurring Anaerolieae bacterium and Dictyoglomus thermophilum.  
Further according to the specification, SEQ ID NO: 7, SEQ ID NO: 9 and SEQ ID NO: 11 are the amino acid sequences of enzymes from Anaerolinea thermophile, Thermobifida halotolerans, and Thermoanaerobacter indiensis, respectively. As such, the recitation of “an enzyme consisting of the amino acid sequence selected from the group consisting of SEQ ID Nos: 7, 9, and 11…wherein the enzyme uses fructose as a substrate” in claim 7 is interpreted as encompassing a naturally-occurring enzyme from Anaerolinea thermophile, Thermobifida halotolerans, and Thermoanaerobacter indiensis, respectively and the recitation of “a microorganism expressing the enzyme” in claim 7 is interpreted as encompassing a naturally-occurring Anaerolinea thermophile, Thermobifida halotolerans, and Thermoanaerobacter indiensis.  
The prior art acknowledges that microorganisms utilize fructose (see e.g., Yamada et al., Int. J. Sys. Evol. Microbiol. 56:1331-1340, 2006; cited on the attached Form PTO-892) and thus, absent claim language requiring the “hand of man”, the claims are interpreted as encompassing naturally occurring processes of converting fructose into tagatose by a naturally-occurring enzyme from Anaerolinea bacterium, Dictyoglomus thermophilum, Anaerolinea thermophile, Thermobifida halotolerans, and/or Thermoanaerobacter indiensis or a naturally-occurring Anaerolinea bacterium, Dictyoglomus thermophilum, Anaerolinea thermophile, Thermobifida halotolerans, and/or Thermoanaerobacter indiensis microorganism. Regarding claim 6, given a broadest reasonable interpretation, the recited conditions encompass conditions that occur in nature.   
Patent Eligibility Analysis Step 1: The claims recite at least one step or act and thus the claims are to a process, which is one of the statutory categories of invention.
Patent Eligibility Analysis Step 2A Prong 1: As described above, the claims encompass a naturally-occurring product (i.e., enzyme and microorganism expressing i.e., conversion of fructose into tagatose by the enzyme and/or microorganism expressing the enzyme) and thus, each of claims 1 and 7 (and claims dependent therefrom) recites a law of nature. 
Patent Eligibility Analysis Step 2A Prong 2: Besides the laws of nature recited in each of claims 1 and 7 (and claims dependent therefrom), the claims do not recite any additional element(s). As such, the claims do not integrate the judicial exception into a practical application. 
Patent Eligibility Analysis Step 2B: Besides the laws of nature recited in each of claims 1 and 7 (and claims dependent therefrom), the claims do not recite any additional element(s). As such, the claims do not amount to significantly more than the judicial exception itself. 
For these reasons the claims are rejected under section 101 as being directed to non-statutory subject matter. 
In the interest of clarity, it is noted that the claims have not been rejected earlier under 35 U.S.C. 101 for the reasons set forth at the paragraph bridging pp. 17-18 of the Office action mailed on April 16, 2020. 

Claim Rejections – Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 4, and 6-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of U.S. Patent Application No. 16/499,223 (reference application) in view of Oh (supra). Although the claims at issue are not identical, they are not patentably distinct from each other.
Claim 19 of the patent recites (in relevant part) a method of producing tagatose, comprising producing tagatose-6-phosphate by contacting fructose-6-phosphate with tagatose-6-phosphate kinase, a microorganism expressing the tagatose-6-phosphate kinase, or a culture of the microorganism, wherein the tagatose-6-phosphate kinase consists of an amino acid sequence of SEQ ID NO: 1 or 3. The amino acid sequences of SEQ ID NO: 1 and SEQ ID NO: 3 of the reference application are identical to SEQ ID NO: 7 and SEQ ID NO: 3, respectively, of this application.  

1) the claim of the reference application does not recite the enzyme uses fructose as a substrate as recited in claims 1 and 7 of this application, 
2) the claim of the reference application does not recite contacting fructose with the enzyme as recited in claims 1 and 7 of this application, 
3) the claim of the reference application does not recite the conditions of claim 6 of this application, and 
4) the claim of the reference application does not recite the enzyme is derived from the genus of Thermobifida or the genus of Thermoanaerobacter” as recited in claim 8 of this application.
Regarding difference 1), according to MPEP 2112.01.I, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Thus, since the amino acid sequences of SEQ ID NO: 1 and 3 of the reference application are identical to SEQ ID NO: 7 and 3, respectively, of this application, it is presumed that the enzyme recited in claim 19 of the patent uses fructose as a substrate. 
Regarding differences 2) and 3), the reference of Oh discloses a method for producing tagatose from fructose using a combination of hexokinase, an enzyme that epimerizes fructose-6-phosphate to tagatose-6-phosphate, and a phytase (paragraphs [0028] to [0031]). More specifically, Oh discloses converting fructose to fructose-6-phosphate with hexokinase, converting the fructose-6-phosphate to tagatose-6-phosphate with an enzyme that epimerizes fructose-6-phosphate to tagatose-6-

    PNG
    media_image1.png
    154
    988
    media_image1.png
    Greyscale

Oh discloses fructose 1,6-bisphosphate aldolase as the enzyme that epimerizes fructose-6-phosphate to tagatose-6-phosphate (paragraph [0043]), however, Oh acknowledges that any amino acid sequence can be used as long as it can convert fructose 6-phosphate into tagatose 6-phosphate (paragraph [0044]). Oh discloses the reaction conditions of pH 7.5 at 30oC for 60 minutes (paragraph [0084]).  
Regarding difference 4), given a broadest reasonable interpretation, the recitation of “the enzyme is derived from the genus of Thermobifida or the genus of Thermoanaerobacter” is interpreted as a product-by-process limitation (MPEP 2113) and encompasses an enzyme consisting of the amino acid sequence of SEQ ID NO: 3 or 7 recombinantly produced and purified from an expression host of the genus Thermobifida or Thermoanaerobacter. There is no evidence of record that the enzyme recited in claim 19 of the reference application is different in any way from an enzyme consisting of the amino acid sequence of SEQ ID NO: 3 or 7 recombinantly produced and purified from an expression host of the genus Thermobifida or Thermoanaerobacter.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of the reference application according to Oh for the production of tagatose, which would have necessarily contacted 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yang et al. (WO 2019086054 A1, with priority to November 2, 2017; cited on the attached Form PTO-892) discloses Thermoanaerobacter indiensis fructose 6-phosphate epimerase for converting fructose 6-phosphate to tagatose 6-phosphate in a method for producing tagatose (see whole document). 

Conclusion
Status of the claims:
Claims 1, 4, and 6-8 are pending.
Claims 1, 4, and 6-8 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J STEADMAN whose telephone number is (571)272-0942.  The examiner can normally be reached on Monday to Friday, 7:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MANJUNATH N. RAO can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/David Steadman/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        

APPENDIX A

BDU39962
ID   BDU39962 standard; protein; 408 AA.
XX
AC   BDU39962;
XX
DT   18-MAY-2017  (first entry)
XX
DE   Dictyoglomus thermophilum F6PE protein, SEQ ID 11.
XX
KW   F6PE protein; Fructose 6-phosphate epimerase protein; food-additive;
KW   sweetener; tagatose; thermophilic F6PE.
XX
OS   Dictyoglomus thermophilum.
XX
CC PN   WO2017059278-A1.
XX
CC PD   06-APR-2017.
XX
CC PF   30-SEP-2016; 2016WO-US054838.
XX
PR   02-OCT-2015; 2015US-0236226P.
XX
CC PA   (BONU-) BONUMOSE BIOCHEM LLC.
XX
CC PI   Wichelecki DJ,  Zhang YHP;
XX
DR   WPI; 2017-235818/27.
DR   N-PSDB; BDU39960, BDU39961.
DR   UNIPROT; B5YBD7.
XX
CC PT   Preparing tagatose used e.g. as sweetener and food additive, to lower 
CC PT   average blood glucose levels and prevent e.g. strokes, comprises 
CC PT   converting fructose 6-phosphate to tagatose 6-phosphate (T6P), and 
CC PT   converting T6P produced to tagatose.
XX
CC PS   Claim 14; SEQ ID NO 11; 46pp; English.
XX
CC   The present invention relates to a process for enzymatic conversion of a 
CC   saccharide into tagatose. The process involves converting fructose 6-
CC   phosphate (F6P) to tagatose 6-phosphate (T6P) catalyzed by an epimerase, 
CC   and converting T6P produced to tagatose catalyzed by phosphatase. The 
CC   tagatose can be used as a sweetener and food additive for lowering 
CC   average blood glucose levels in individuals. The present sequence is 
CC   Dictyoglomus thermophilum thermophilic fructose 6-phosphate epimerase 
CC   (F6PE) gene is useful for the conversion of F6P to T6P.
XX
SQ   Sequence 408 AA;

  Query Match             100.0%;  Score 2121;  DB 24;  Length 408;
  Best Local Similarity   100.0%;  
  Matches  408;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MWLSKDYLRKKGVYSICSSNPYVIEASVEFAKEKNDYILIEATPHQINQFGGYSGMTPED 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MWLSKDYLRKKGVYSICSSNPYVIEASVEFAKEKNDYILIEATPHQINQFGGYSGMTPED 60

Qy         61 FKNFVMGIIKEKGIEEDRVILGGDHLGPLPWQDEPSSSAMKKAKDLIRAFVESGYKKIHL 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 FKNFVMGIIKEKGIEEDRVILGGDHLGPLPWQDEPSSSAMKKAKDLIRAFVESGYKKIHL 120

Qy        121 DCSMSLSDDPVVLSPEKIAERERELLEVAEETARKYNFQPVYVVGTDVPVAGGGEEEGIT 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 DCSMSLSDDPVVLSPEKIAERERELLEVAEETARKYNFQPVYVVGTDVPVAGGGEEEGIT 180

Qy        181 SVEDFRVAISSLKKYFEDVPRIWDRIIGFVIMLGIGFNYEKVFEYDRIKVRKILEEVKKE 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 SVEDFRVAISSLKKYFEDVPRIWDRIIGFVIMLGIGFNYEKVFEYDRIKVRKILEEVKKE 240


              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 NLFVEGHSTDYQTKRALRDMVEDGVRILKVGPALTASFRRGVFLLSSIEDELISEDKRSN 300

Qy        301 IKKVVLETMLKDDKYWRKYYKDSERLELDIWYNLLDRIRYYWEYKEIKIALNRLFENFSE 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 IKKVVLETMLKDDKYWRKYYKDSERLELDIWYNLLDRIRYYWEYKEIKIALNRLFENFSE 360

Qy        361 GVDIRYIYQYFYDSYFKVREGKIRNDPRELIKNEIKKVLEDYHYAVNL 408
              ||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 GVDIRYIYQYFYDSYFKVREGKIRNDPRELIKNEIKKVLEDYHYAVNL 408

APPENDIX B

E8N0N6_ANATU
ID   E8N0N6_ANATU            Unreviewed;       429 AA.
AC   E8N0N6;
DT   05-APR-2011, integrated into UniProtKB/TrEMBL.
DT   05-APR-2011, sequence version 1.
DT   11-DEC-2019, entry version 37.
DE   SubName: Full=Putative tagatose-6-phosphate kinase {ECO:0000313|EMBL:BAJ62431.1};
DE            EC=2.7.1.144 {ECO:0000313|EMBL:BAJ62431.1};
GN   OrderedLocusNames=ANT_03970 {ECO:0000313|EMBL:BAJ62431.1};
OS   Anaerolinea thermophila (strain DSM 14523 / JCM 11388 / NBRC 100420 /
OS   UNI-1).
OC   Bacteria; Chloroflexi; Anaerolineae; Anaerolineales; Anaerolineaceae;
OC   Anaerolinea.
OX   NCBI_TaxID=926569 {ECO:0000313|EMBL:BAJ62431.1, ECO:0000313|Proteomes:UP000008922};
RN   [1] {ECO:0000313|EMBL:BAJ62431.1, ECO:0000313|Proteomes:UP000008922}
RP   NUCLEOTIDE SEQUENCE [LARGE SCALE GENOMIC DNA].
RC   STRAIN=DSM 14523 / JCM 11388 / NBRC 100420 / UNI-1
RC   {ECO:0000313|Proteomes:UP000008922};
RA   Narita-Yamada S., Kishi E., Watanabe Y., Takasaki K., Ankai A., Oguchi A.,
RA   Fukui S., Takahashi M., Yashiro I., Hosoyama A., Sekiguchi Y., Hanada S.,
RA   Fujita N.;
RT   "Whole genome sequence of Anaerolinea thermophila UNI-1.";
RL   Submitted (DEC-2010) to the EMBL/GenBank/DDBJ databases.
CC   ---------------------------------------------------------------------------
CC   Copyrighted by the UniProt Consortium, see https://www.uniprot.org/terms
CC   Distributed under the Creative Commons Attribution (CC BY 4.0) License
CC   ---------------------------------------------------------------------------
DR   EMBL; AP012029; BAJ62431.1; -; Genomic_DNA.
DR   RefSeq; WP_013558827.1; NC_014960.1.
DR   SMR; E8N0N6; -.
DR   STRING; 926569.ANT_03970; -.
DR   EnsemblBacteria; BAJ62431; BAJ62431; ANT_03970.
DR   KEGG; atm:ANT_03970; -.
DR   eggNOG; ENOG4105C6Q; Bacteria.
DR   eggNOG; COG4573; LUCA.
DR   HOGENOM; HOG000263918; -.
DR   KO; K16371; -.
DR   OMA; QRHFSYS; -.
DR   OrthoDB; 395879at2; -.
DR   BioCyc; ATHE926569:G1GVU-423-MONOMER; -.
DR   Proteomes; UP000008922; Chromosome.
DR   GO; GO:0009024; F:tagatose-6-phosphate kinase activity; IEA:UniProtKB-EC.
DR   GO; GO:0005975; P:carbohydrate metabolic process; IEA:InterPro.
DR   Gene3D; 3.20.20.70; -; 1.
DR   InterPro; IPR013785; Aldolase_TIM.
DR   InterPro; IPR012062; GatZ/KbaZ-like.
DR   Pfam; PF08013; Tagatose_6_P_K; 1.
DR   PIRSF; PIRSF009264; TagBP_ald_AgaZ; 1.
DR   TIGRFAMs; TIGR02810; agaZ_gatZ; 1.
PE   4: Predicted;
KW   Kinase {ECO:0000313|EMBL:BAJ62431.1};
KW   Reference proteome {ECO:0000313|Proteomes:UP000008922};
KW   Transferase {ECO:0000313|EMBL:BAJ62431.1}.
SQ   SEQUENCE   429 AA;  47282 MW;  EC2ECC17D130CF8A CRC64;

  Query Match             100.0%;  Score 2232;  DB 141;  Length 429;
  Best Local Similarity   100.0%;  
  Matches  429;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MMFGSPAPLLDMVTAQKQGMARGIPSICSAHPVVLSAACHLARRSGAPLLIETTCNQVNH 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MMFGSPAPLLDMVTAQKQGMARGIPSICSAHPVVLSAACHLARRSGAPLLIETTCNQVNH 60

Qy         61 QGGYSGMTPADFVRFLREILEREGIPPQQVILGGDHLGPYPWRKEPAETAIA QALEMVRA 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 QGGYSGMTPADFVRFLREILEREGIPPQQVILGGDHLGPYPWRKEPAETAIA QALEMVRA 120

Qy        121 YVQAGYTKIHLDASMPCADDDPERPLPLERIARRAAQLCAAAEAAAGAVQPVYVIGSEVP 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 YVQAGYTKIHLDASMPCADDDPERPLPLERIARRAAQLCAAAEAAAGAVQPVYVIGSEVP 180

Qy        181 PPGGAQGQEARLHVTTPQEAQAALDAFREAFLQAGLTPVWERVIALVVQPGVEFGVDSIH 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 PPGGAQGQEARLHVTTPQEAQAALDAFREAFLQAGLTPVWERVIALVVQPGVEFGVDSIH 240

Qy        241 AYQREAARPLKTFIEGVPGMVYEAHSTDYQTRASLRALVEDHFSILKVGPALTFAYREAV 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 AYQREAARPLKTFIEGVPGMVYEAHSTDYQTRASLRALVEDHFSILKVGPALTFAYREAV 300

Qy        301 FALEHIEREILGRQDMPLSRLSEVLDEVMLNDPRHWQGYFAGAPAEQALARRYSFSDRIR 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 FALEHIEREILGRQDMPLSRLSEVLDEVMLNDPRHWQGYFAGAPAEQALARRYSFSDRIR 360

Qy        361 YYWHHPAAQEAVRRLLANLIETPPPLSLLSQYLPREYEMVRAGEISSHPQDLIRAHIQHT 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 YYWHHPAAQEAVRRLLANLIETPPPLSLLSQYLPREYEMVRAGEISSHPQDLIRAHIQHT 420

Qy        421 LEDYAAACG 429
              |||||||||
Db        421 LEDYAAACG 429